DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites the limitations "wherein determining a risk score", it should read "wherein determining the risk score".  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the claim recites the limitations "wherein determining .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations of independent claim 1, under their broadest reasonable interpretation, cover a mental process, mathematical relationships, mathematical formulas or equations, and/or mathematical calculations, except for the generic trained machine learning models and an online/reinforcement learning model.  Independent claim 15 is rejected for similar reasons, except for the generic non-transitory computer readable medium.  Independent claim 16 is also rejected for similar reasons, except for the generic computer components (“one or more processors” and “memory”).  Nothing in claims 1, 15 and 16, other than the generic components, precludes the steps from mental process and mathematical concepts.  
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, mathematical relationships, formulas/equations or calculations, except for the recitation of generic computer components, then it falls within the “Mental process” and “Mathematical Concept” grouping of abstract ideas under Mathematical calculations. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1, 15, and 16 are recited at a high-level of generality (i.e., machine learning model, a computer readable medium, and a processor and a memory) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Regarding claim 1 (and also claims 15 and 16), in context of the claim, the limitation: 
“receiving an electronic health record data set of the patient” insignificant pre-solution of receiving data; 
“determining a risk score corresponding to the patient by analyzing the electronic health record data set of the patient using a trained machine learning model” is a mathematical calculation that may be done mentally or using a pen and paper; 
“determining a threshold value using an online/reinforcement learning model” also a mathematical calculation; 
and “when the risk score exceeds the threshold value” a mathematical relationship;
“generating an alarm” insignificant post-solution can be done vocally or using a pen and paper. 
Regarding claim 2: the additional limitations of claim 2, including “wherein receiving the electronic health record data set of the patient includes receiving at least one of derived hemoglobin oxygen saturation, heart rate, blood pressure...” insignificant pre-solution. These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 2 is directed to an abstract idea.
Regarding claim 3: the additional limitations of claim 3, including “wherein receiving the electronic health record data set of the patient includes receiving at least one of labs, vitals, or location information of the patient.” an insignificant pre-solution. These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 3 is directed to an abstract idea.
Regarding claim 4: the additional limitations of claim 4, including “wherein the machine learning model is either a gradient boosting tree model or a deep learning model.” Generic Computer Models . These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 4 is directed to an abstract idea.
Regarding claim 5: the additional limitations of claim 5, including “wherein determining the risk score corresponding to the patient by analyzing the electronic health record data set of the patient includes dividing the electronic health data into windowed time intervals.” Mathematical calculations . These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 5 is directed to an abstract idea.
Regarding claim 6: the additional limitations of claim 6, including “wherein determining the threshold value using the online/ reinforcement learning model includes determining the threshold value using an adaptive threshold tuning algorithm.” Mathematical concepts . These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 6 is directed to an abstract idea.
Regarding claim 7: the additional limitations of claim 7, including “further comprising displaying, in a display device of a clinician, a representation of the risk score.” The display device is a generic computer component, and displaying a representation of the risk score can be done using a pen and paper. These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 7 is directed to an abstract idea.
Regarding claim 8: the additional limitations of claim 8, including “wherein displaying the representation of the risk score includes displaying one or more predictions arranged according to a feature importance algorithm.” Mathematical relationship and concept. These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 8 is directed to an abstract idea.
Regarding claim 9: the additional limitations of claim 9, including “wherein the feature importance algorithm is the SHapley Additive exPlanation algorithm.” Mathematical concept. These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 9 is directed to an abstract idea.
Regarding claim 10: the additional limitations of claim 10, including “preprocessing the electronic health record data set by one or more of: a) transforming query results into a machine learning-compatible format, b) dividing the electronic health record data into windowed time intervals, c) labeling the data, d) imputing missing values; or e) calculating time series features.” Mathematical calculations. These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 10 is directed to an abstract idea.
Regarding claim 11: the additional limitations of claim 11, including “wherein imputing the missing values includes imputing the missing values by randomly selecting values from an empirical distribution.” Mathematical calculations. These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 11 is directed to an abstract idea.
Regarding claim 12: the additional limitations of claim 12, including “displaying one or both of (i) the patient risk score and (ii) the alarm in a mobile computing device of a clinician.” Insignificant post-solution and the mobile computing device is a generic computer. These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 12 is directed to an abstract idea.
Regarding claim 13: the additional limitations of claim 13, including “wherein determining a risk score corresponding to the patient by analyzing the electronic health record data set of the patient using a trained machine learning model includes retrieving an historical risk score corresponding to the patient.” Generic computer model and mathematical calculations. These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 13 is directed to an abstract idea.
Regarding claim 14: the additional limitations of claim 14, including “determining a threshold value using an online/ reinforcement learning model includes processing an indication of a clinician of whether an intervention was performed with respect to the patient.” Generic computer model and mathematical calculations. These limitations do not add significantly more to the mental process/mathematical concept. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 14 is directed to an abstract idea.
Regarding claim 17-20: the claim limitations are similar to those of claims 2-4 and 6, respectively; therefore, rejected in the same manner as applied above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vallee (PG-Pub. US 20160378943) in view of Amarasingham (PG-Pub.US 20140074509).

Regarding claim 1:
Vallee teaches:  a method of predicting patient deterioration (¶ [0043] “…there is provided a method of providing an alert from a machine learning server over a network”); the method comprising:
receiving an electronic health record data set of the patient (¶ [0043] “…feeds the formatted patient health-related data into the feedforward artificial neural network application”);
determining a risk score corresponding to the patient by analyzing the electronic health record data set of the patient using a trained machine learning model (¶ [0043] “…runs the feedforward artificial neural network application to compute the patient dynamic risk score indicative of a risk indicative of an adverse event occurring on a given day”);
comparing the risk score to the threshold value, and when the risk score exceeds the threshold value, generating an alarm (¶ [0043] “…generates an alert signal formatted for network communication if the patient dynamic risk score is above a threshold”).
Vallee does not specifically teach: determining a threshold value using an online/ reinforcement learning model.
However, in a related field, Amarasingham teaches: determining a threshold value using an online/ reinforcement learning model (¶ [0046] “…The artificial intelligence model tuning process 38 utilizes adaptive self-learning capabilities using machine learning technologies. The capacity for self-reconfiguration enables the system and method 10 to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm… First, it may adjust the predictive weights of clinical and non-clinical variables without human supervision. Second, it may adjust the threshold values of specific variables without human supervision”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vallee to incorporate the teachings of Amarasingham by including: determining a threshold value using an online/ reinforcement learning model in order to enable the system to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm as disclosed by Amarasingham.

Regarding claim 2:
Vallee in view of Amarasingham teaches the method of claim 1 as applied above.
Vallee further teaches: wherein receiving the electronic health record data set of the patient includes receiving at least one of derived hemoglobin oxygen saturation, heart rate, blood pressure, respiratory rate, mean platelet volume, hematocrit, hemoglobin, mean corpuscular hemoglobin, mean corpuscular hemoglobin concentration, mean corpuscular hemoglobin volume, white blood cell count, platelets, red blood cell count, and red cell distribution width, blood urea nitrogen, potassium, sodium, glucose, chloride, CO2, calcium, creatinine, age, weight, race, gender, bilirubin, partial thromboplastin time, international normalized ratio, lactate, magnesium and phosphorous, blood cultures, use of 02, Glasgow Coma Score or components thereof, urine output over past 24 hours, shock index or mean arterial pressure, chronic medical and/or surgical conditions with respect to the patient (¶ [0067] “…The vital signs can include, without limitation: weight, blood oxygen, pulse, blood pressure, and temperature.”).
Regarding claim 3:
Vallee in view of Amarasingham teaches the method of claim 1 as applied above.
Vallee further teaches: wherein receiving the electronic health record data set of the patient includes receiving at least one of labs, vitals, or location information of the patient (¶ [0067] “…The vital signs can include, without limitation: weight, blood oxygen, pulse, blood pressure, and temperature.”).

Regarding claim 4: 
Vallee in view of Amarasingham teaches the method of claim 1 as applied above.
Vallee further teaches: wherein the machine learning model is either a gradient boosting tree model or a deep learning model (abstract “…The method further comprises using, in a feedforward artificial neural network” neural networks are deep learning models).

Regarding claim 6:
Vallee in view of Amarasingham teaches the method of claim 1 as applied above.
Amarasingham further teaches: wherein determining the threshold value using the online/ reinforcement learning model includes determining the threshold value using an adaptive threshold tuning algorithm (¶ [0046] “…The artificial intelligence model tuning process 38 utilizes adaptive self-learning capabilities using machine learning technologies… it may adjust the threshold values of specific variables without human supervision”).


Regarding claim 7:
Vallee in view of Amarasingham teaches the method of claim 1 as applied above.
Vallee further teaches: further comprising displaying, in a display device of a clinician, a representation of the risk score (¶ [0043] “…wherein the alert activates the alert application to cause the alert application to display on the at least one of the remote subscriber computer and the caregiver computer on which the alert application is installed”… ¶ [0102] “…This alert can be an instruction to display a visual indication on the user interface of the computing device 300 as to the nature of the alert regarding a given patient”).

Regarding claim 10: 
Vallee in view of Amarasingham teaches the method of claim 1 as applied above.
Vallee further teaches: further comprising: preprocessing the electronic health record data set by one or more of: a) transforming query results into a machine learning-compatible format, b) dividing the electronic health record data into windowed time intervals, c) labeling the data, d) imputing missing values; or e) calculating time series features (¶[0050] “…wherein the processor formats the patient health-related data in a format ready for the feedforward artificial neural network”).

Regarding claim 12:
Vallee in view of Amarasingham teaches the method of claim 1 as applied above.
Vallee further teaches: further comprising displaying one or both of (i) the patient risk score and (ii) the alarm in a mobile computing device of a clinician (¶ [0043] “…generates an alert signal formatted for network communication if the patient dynamic risk score is above a threshold; transmits the alert signal over the communication network to the at least one of the remote subscriber computer and the caregiver computer on which the alert application is installed, wherein the alert activates the alert application to cause the alert application to display on the at least one of the remote subscriber computer and the caregiver computer on which the alert application is installed.”).

Regarding claim 13:
Vallee in view of Amarasingham teaches the method of claim 1 as applied above.
Amarasingham further teaches: wherein determining a risk score corresponding to the patient by analyzing the electronic health record data set of the patient using a trained machine learning model includes retrieving an historical risk score corresponding to the patient (¶ [0017] “…The variety of data include real-time data streams and historical or stored data from hospitals and healthcare entities 14, non-health care entities 15, health information exchanges 16, and social-to-health information exchanges and social services entities 17, for example. These data are used to determine a disease risk score for selected patients so that they may receive more target intervention”).

Regarding claim 15-16: the claim limitations are similar to those of claim 1; therefore, rejected in the same manner as applied above.  
Regarding claim 17-20: the claims limitations are similar to those of claims 2-4 and 6, respectively; therefore, rejected in the same manner as applied above.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vallee (PG-Pub. US 20160378943) in view of Amarasingham (PG-Pub.US 20140074509), and further in view of Nobre (PG-Pub. US 20190287661).

Regarding claim 5: 
Vallee in view of Amarasingham teaches the method of claim 1 as applied above.
Vallee in view of Amarasingham does not teach: wherein determining the risk score corresponding to the patient by analyzing the electronic health record data set of the patient includes dividing the electronic health data into windowed time intervals.
However, in a related field, Nobre teach: wherein determining the risk score corresponding to the patient by analyzing the electronic health record data set of the patient includes dividing the electronic health data into windowed time intervals (FIG. 2, ¶ [0026] “Module (4) processes a method that correlates (10), (8) and the digital evolution of the patient obtained from (9) and generates alarms and protocols, standardized care scores, list of recommendations, degree of risk of the patient and medical conduct, for purposes of monitoring the health treatment of the monitored patient, performing the procedures of:”; ¶ [0027] “a) Receive medical data from multi-parameter monitors’; ¶ [0028] “b) Receive medical automation/sensor data”; ¶ [0029] “c) Extract numerical value of a medical data dm1 to dmn in the interval of time t” ).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vallee and Amarasingham to incorporate the teachings of Nobre by including: wherein determining the risk score corresponding to the patient by analyzing the electronic health record data set of the patient includes dividing the electronic health data into windowed time intervals in order to correlate medical data with real-time monitored patient diagnosis conditions.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vallee (PG-Pub. US 20160378943) in view of Amarasingham (PG-Pub.US 20140074509), and further in view of Appelbaum (PG-Pub. US 20220051773).

Regarding claim 8: 
Vallee in view of Amarasingham teaches the method of claim 1 as applied above.
Vallee in view of Amarasingham does not teach: wherein displaying the representation of the risk score includes displaying one or more predictions arranged according to a feature importance algorithm. 
However, in a related field, Appelbaum teach: wherein displaying the representation of the risk score includes displaying one or more predictions arranged according to a feature importance algorithm (¶ [0050] “…to provide personalized behavioral feedback to each patient based on analysis of the data values contributing to that patient's health score …while non-modifiable data values such as historical and/or current biometric data can be displayed to add context. Analytical techniques analogous to coefficient analysis in classical regression can be used to identify and prioritize the contributing data values. For example, in some cases a Tree Shapley Additive Explanation (SHAP) algorithm is applied to the random forest regression to attribute an importance value for each data value by the operations server, and behaviors associated with one or more of the prioritized data values can be transmitted to a patient device or coach computer and presented to the patient or the coach on one or more GUI display alerts” Also see ¶ [0025].).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vallee and Amarasingham to incorporate the teachings of Appelbaum by including: wherein displaying the representation of the risk score includes displaying one or more predictions arranged according to a feature importance algorithm in order to prioritize the patient data values based on importance. 

Regarding claim 9: 
Vallee in view of Amarasingham and Appelbaum teaches the method of claim 8 as applied above.
Appelbaum further teach: wherein the feature importance algorithm is the SHapley Additive exPlanation algorithm (¶ [0050] “…For example, in some cases a Tree Shapley Additive Explanation (SHAP) algorithm is applied to the random forest regression to attribute an importance value for each data value by the operations server, and behaviors associated with one or more of the prioritized data values can be transmitted to a patient device or coach computer and presented to the patient or the coach on one or more GUI display alerts” Also see ¶ [0025]).


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vallee (PG-Pub. US 20160378943) in view of Amarasingham (PG-Pub.US 20140074509), and further in view of Schaab (PG-Pub. US 20140302172) .

Regarding claim 11: 
Vallee in view of Amarasingham teaches the method of claim 10 as applied above.
Vallee in view of Amarasingham does not teach: wherein imputing the missing values includes imputing the missing values by randomly selecting values from an empirical distribution. 
However, in a related field, Schaab teach: wherein imputing the missing values includes imputing the missing values by randomly selecting values from an empirical distribution (¶ [0440] “Since missing data are very common in MS-based shotgun proteomics, and many machine learning techniques (SVMs among them) cannot handle them, they were replaced by values that were randomly sampled from the respective empirical distributions (data imputation)”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vallee and Amarasingham to incorporate the teachings of Schaab by including: wherein imputing the missing values includes imputing the missing values by randomly selecting values from an empirical distribution in order to replace the missing data because  machine learning techniques (SVMs among them) cannot handle them.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sevenster (PG-Pub. US 20200051695) teaches: a system and method for alerting a user of a new risk score. The system includes a processor that receives a medical report for a patient, extract data from the medical report, computes a risk score based at least in part on the extracted data, compares the risk score to a previous risk score of the patient and determines when a change between the risk score and the previous risk score exceeds a predetermined threshold. The system further includes a display that displays an alert when the change exceeds the predetermined threshold.
Brunner (PG-Pub. US 20170249434) teaches: the invention provides a method for the detection of early signals of disease and recovery thereof comprising a universal yet personalized health-monitoring solution using cell phones or other wearable smart device data that generate extensive real-time data. The invention further provides a system and method to provide answers to a variety of questions related to the patient health status and health trajectory. Its flexibility and generality are designed for a preferred application to rare disorders and rare questions for which other analytical system are lacking. ¶ [0184] “In a Data Formatting 4 step, it may be determined if the dataset is complete or has missing values according to an analysis performed by a Missing Data Algorithm 6 (FIGS. 1 and 4) that combs the data and returns a flag for each data cell that remains empty after data entry. If data is missing, an Imputation Algorithm 7 (FIG. 4) can supply the appropriate data using Feature Domain Knowledge 8 and or Disease Domain Knowledge 9 as appropriate, or other suitable algorithms such as replacement by the group average, by a predictive model trained using available data against the variable to impute, or the like, in different embodiments of the present invention.”
McClung (PG-Pub. US 20140074510) teaches: a computer may receive health related data from a plurality of data sources. Upon receiving the health-related data, the computer may standardize the health-related data based on a reference database. Further, based on a person-centric data framework, the computer may categorize the health-related data into historical health related data and current health related data. Then, the computer may calculate a risk score based on the historical health related data and the current health related data. Once the risk score is calculated, the computer may determine a cost associated with a risk represented by the risk score. Further, the computer may generate an overall health score based on the risk score and the determined cost, which may then be transmitted for presentation to authorized end users.
Boussios (US Patent 11257574) teaches: determining a first risk score, the graphical presenting a description of the first, second and third explainable factors, respectively, ranked in order of the most significant impact on the first risk score, for the given patient and the model for computing the first risk score. For example, the first factor is due to a chronic condition for which mitigating medications may result in a reduced score. The second factor indicates that the number of procedures the patient had in the past year explains a higher score [related to claim 14]. Such a factor may be an explainable factor for the model, but is not actionable. The chronic condition of leukemia is the third most impactful factor.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665